         Case 1:19-cv-08372-BCM Document 41 Filed 06/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               6/8/20
ABB VERWALTUNGS LTD,
                  Plaintiff,
                                                    19-CV-8372 (BCM)
           -against-
                                                    ORDER
GENERAL ELECTRIC COMPANY,
                  Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court held a telephonic status conference on June 8, 2020. As requested in the

parties' joint pre-conference status letter filed on June 1, 2020 (Dkt. No. 40), the Initial Case

Management Order dated December 10, 2019 (Dkt. No. 28), as previously modified by the Order

dated March 16, 2020 (Dkt. No. 36), is further modified as follows:

   1. Fact Discovery. All remaining fact discovery, including depositions, shall be completed

       no later than October 23, 2020.

   2. Expert Reports. Initial expert reports shall be exchanged no later than October 30, 2020.

       Reply expert reports shall be exchanged no later than November 13, 2020.

   3. Status Conference. Judge Moses will conduct a status conference on October 15, 2020,

       at 10:00 a.m. The conference will be held telephonically, unless otherwise ordered by the

       Court. To attend the conference, the parties shall call (888) 557-8511 and enter the access

       code 7746387. No later than October 8, 2020, the parties shall file a joint status letter,

       updating the Court on the progress of discovery to date, whether expert discovery will be

       necessary (and, in particular, whether the parties intend to conduct expert depositions),

       and the status of any settlement negotiations.
         Case 1:19-cv-08372-BCM Document 41 Filed 06/08/20 Page 2 of 2



   4. Summary Judgment. Summary judgment motions shall be filed no later than December

       4, 2020. Oppositions shall be filed no later than December 23, 2020, and reply briefs

       shall be filed no later than January 15, 2021.

       The parties have requested a settlement conference with a magistrate judge not otherwise

assigned to this action. That issue will be addressed in a separate order.

Dated: New York, New York
       June 8, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge




                                                  2
